Citation Nr: 0316919	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-15 658A	)	DATE
	)
	)  

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1944 to 
August 1945.  The veteran died on December [redacted]
, 1995.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 1996 and 
October 1997, which denied service connection for the cause 
of the veteran's death, entitlement to Dependent's 
Educational Assistance under the provisions of 38 U.S.C.A. 
Chapter 35, and DIC benefits under the provisions of 38 
U.S.C.A. § 1151.  The only issue that is on appeal to the 
Board is entitlement to DIC benefits under 38 U.S.C.A. § 
1151.

This case was previously before the Board in May 2000 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran died in December 1995 as a result of 
gastrointestinal bleeding due to or as a consequence of liver 
failure and primary biliary cirrhosis (PBC).

3.  VA treatment in 1969 did not result in additional 
disability nor did it cause, aid, lend assistance to, combine 
with another disorder, or have a significant role in the 
veteran's death.


CONCLUSION OF LAW

The criteria by which DIC may be awarded under the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. 
§§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.358, 
3.800 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Through a September 1998 statement of the case and 
supplemental statements of the case dated in March and May 
2003, the appellant and her representative have been notified 
of the law and regulations governing entitlement to the 
benefits sought, the evidence that would substantiate the 
claim, and the evidence that has been considered in 
connection with the appeal.  Correspondence dated in May 2000 
asked the appellant to supply additional evidence and 
information and informed her of additional steps taken by the 
RO to help develop her claim.

The Board finds that the aforementioned documents, which are 
incorporated herein by reference, collectively satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claim, and 
has been provided ample opportunity to submit such 
information and evidence.  The duty to assist the veteran in 
obtaining evidence to substantiate her claim has been met 
through VA's attempt to obtain VA records, private medical 
records, and a medical opinion.


Factual Background

Medical records from the VA Hospital in Washington, D.C., 
indicated that in March 1969, the veteran was admitted and 
underwent a routine left inguinal herniorrhaphy in April 
1969.  A lipoma of the cord was discovered and an indirect 
sac was ligated and excised.  The operative report estimated 
that 50 cc of blood was lost and indicated he was put under 
general anesthesia using Halothane.  The veteran encountered 
no excessive bleeding and tolerated the procedure nicely.  
Postoperatively, he had no problems whatsoever and was 
discharged on the seventh postoperative day after the sutures 
were removed.  Progress notes during the weeks following the 
operation, indicated the wound healed without incident.

A statement from Thomas S. Sappington, M.D., dated in April 
1979 indicated that he first saw the veteran in June 1976.  
Physical examination was unremarkable and a urinalysis and 
complete blood count were normal.  

A medical statement dated in April 1983 from William C. 
Casey, M.D., indicated that the veteran was first seen one 
year earlier at which time blood work screening revealed 
abnormalities of liver function.  Further investigation was 
recommended at that time.  It did not appear to Dr. Casey 
that the veteran followed through with additional studies; 
therefore, he felt it was necessary to discontinue 
prescribing medicine for the veteran.  

A consultation report from a VAMC dated in July 1987 
indicated the veteran had been told by his primary physician 
five years earlier that he had an abnormal liver function 
test.  No follow-up was noted.  He had cataract surgery in 
May 1987 and was found to have abnormal liver enzymes.  There 
was no history of jaundice, hepatitis, alcohol abuse, or 
weight loss.   A liver/spleen scan and abdominal sonogram 
were performed and liver function tests were repeated.  The 
impression was elevated alkaline phosphate, rule out PSC 
(primary sclerosing cholangitis) and bile duct neoplanter 
lesion.  A gastrointestinal note dated in August 1987 
indicated that a diagnosis of PBC (primary biliary cirrhosis) 
was established on the basis of AMA.

Progress notes dated in February 1989 from a VA Medical 
Center (VAMC) in Washington, D.C., noted a history of PBC 
that was status post a 1968 blood transfusion.  The history 
also noted probable non A- non B hepatitis secondary to a 
transfusion that led to liver cirrhosis and PBC.  A list of 
prior hospitalizations and operations included a 1968 left 
inguinal herniorrhaphy that required a transfer.  A 
hospitalized for hepatic cirrhosis in 1987 was noted.  

A discharge summary from a VAMC dated in March 1989 noted PBC 
among the diagnoses listed.  The past medical history 
reported indicated that PBC was documented by liver biopsy 
and that there was a history of hepatitis after a blood 
transfusion in 1986 for surgery.  

VA outpatient progress notes dated from 1990 to 1995 included 
treatment for PBC.  The history of PBC that was recorded 
included substantially the same information; however, there 
were inconsistencies in reports pertaining to when PBC was 
initially diagnosed.  

A certificate of death showed the veteran died while a 
patient at Fair Oaks Hospital.  The immediate cause of death 
was gastrointestinal bleeding, which was due to or as a 
consequence of liver failure and PBC.  Liver disease was 
noted to contribute to death but not resulting in the 
underlying cause.  The certificate did not indicate whether 
or not an autopsy was performed.  

In a statement dated in March 1996, the appellant indicated 
that her husband had been hospitalized at a VA Hospital in 
1967 and was transferred to Bethesda Naval Hospital for a 
hernia operation.  During a blood transfusion, he developed 
additional disability, which the appellant claimed was 
chronic liver disease.  She believed this was caused by lack 
of proper skill or negligence during the VA operation.

Photocopies of pages in the sixteenth edition of The Merck 
Manual were received by the RO.  Portions highlighted 
included the definition of no-A and non-B hepatitis, a 
description of true hepatitis as a postoperative disorder, 
and the transmission of viral hepatitis.  Also highlighted 
was a sentence that stated anesthesia with Halothane or 
related agents may also produce postoperative hepatitis and 
should be suspected if hepatitis develops within 10 days of 
surgery.

A statement from the appellant's representative dated in 
February 1997 contended that the veteran's non-alcoholic 
cirrhosis was secondary to hepatitis that was acquired 
through a 1969 blood transfusion at a VA hospital.  In 
October 1997, the appellant's representative also pointed out 
that the veteran was given the anesthetic Halothane during 
surgery and that according to The Merck Manual it could cause 
hepatitis in some patients.

The appellant submitted a copy of newspaper articles from The 
Washington Post dated in March and August 1997 that discussed 
the effects, cause and transmission of hepatitis C.

The veteran's claims folder was reviewed by Doris B. Strader, 
M.D., a VA physician, in June 1998.  The doctor stated that 
there was no indication that the veteran ever had viral 
hepatitis or received a blood transfusion at any time during 
his care at the Washington VAMC.  The physician specifically 
referenced an April 1969 operative report that reported there 
was no excessive bleeding during the procedure.  PBC was 
noted to be a condition that is not transmitted parenterally, 
but rather, is possibly related to autoimmune phenomena.  The 
opinion was that the veteran did not have a documented 
history of viral hepatitis nor was it documented that he 
received a blood transfusion during his surgery in April 
1969.  He had a liver disease called PBC, which likely 
contributed to his death, but was not related to any 
procedure performed during the above-mentioned surgery.

Statements contained in the appellant's October 1998 
substantive appeal indicated that she and her 
representative's requests for an advisory opinion from the 
chief medical director of the VAMC and Dr. Leonard Seeff, 
chief of the liver clinic at the VAMC had been ignored.

Medical records dated in December 1995 from Fair Oaks 
Hospital indicated the veteran was admitted while in a coma.  
The diagnosis was end stage liver failure secondary to PBC.  
In view of the rapid failure of his liver and unavoidable 
outcome, he was treated with comfort measures only.  He 
remained in the hospital for three days before he passed 
away.

A statement from the appellant received in January 2002 was 
made in response to the RO's request for additional 
information.  The appellant's contention was that her claim 
was based on surgery the veteran received at a VA Hospital in 
Washington, D.C., in April 1969 and not on any surgery that 
occurred in 1967 or 1968.  In addition, no autopsy was 
performed on her husband.  She again requested an advisory 
opinion from the chief medical director of the VAMC that was 
based on the opinions of 3 or 4 doctors at the VA liver 
clinic to include Dr. Seeff.

An opinion was offered in May 2003 by D. Robert Dufour, M.D., 
Chief of Pathology and Laboratory Medicine, Professor of 
Pathology at George Washington University Medical Center.  
The veteran's records were reviewed and certain aspects were 
highlighted in the statement.  Abnormal liver tests were 
first noted in 1982, although the specific nature was not 
indicated.  In 1987, alkaline phosohatase was elevated to 
more than 20 times normal.  The report indicated that PBC is 
an autoimmune disease that damages the liver slowly over the 
course of many years and there is no known cause for this 
disease.  PBC is a specific form of cirrhosis that differs 
from the more common forms related to alcohol abuse and 
infections with hepatitis  B or C virus.  Hepatitis C virus 
infection was a common complication after blood transfusion 
prior to blood testing in 1990. Chronic infection with 
hepatitis C occurred in about 70-85 percent of persons 
infected by transfusion and led to cirrhosis in about 15-20 
percent of cases by 20 years after infection.  Thus, while 
hepatitis C (non-A, non-B hepatitis) does not cause PBC, it 
could have contributed to liver failure and thus contributed 
to death.  Had the veteran been infected with hepatitis C, it 
would be reasonable to say that this was as likely to be the 
cause of death as PBC.  There was, however, no documentation 
in the medical records that he actually received a 
transfusion while under VA care.  A discharge summary dated 
in 1989 indicated the veteran received a blood transfusion in 
1986, which was four years after initial abnormal liver tests 
were first noted and nine years before his death, which made 
it unlikely that this could have contributed.  Notes from the 
hospital admission in 1989 gave conflicting information about 
when and if a transfusion occurred.  The records noted the 
transfusion to be in 1986 and 1968.  The operative report 
from the 1969 hernia repair indicated that blood loss during 
the surgery was only 50 cc (less than 2 tablespoons), not 
enough to require a transfusion.  The discharge summary from 
that admission indicated that the postoperative course had no 
complications whatsoever, which made it unlikely that 
transfusion was actually needed.  

The physician's statement noted that several statements from 
the appellant mentioned Dr. Seeff, who is one of the world 
experts on post-transfusion hepatitis and hepatitis C.  Dr. 
Seeff regularly saw the veteran in the liver clinic and no 
mention was made of consideration of hepatitis C (non-A, non-
B hepatitis) and no testing for hepatitis C was ever done.  
Tests for hepatitis B (another possible complication of 
transfusion in the 1960's) were noted to be negative in a 
note from 1989.  About 80 percent of people with hepatitis C 
also have one positive test for hepatitis B as well.  Thus, 
based on the medical evidence, there was no data to support 
the diagnosis of non-A, non-B hepatitis or post-transfusion 
hepatitis.  This was also the opinion of Dr. Strader, in a 
letter dated in June 1998, who is also an expert on hepatitis 
C.  The opinion was that there was clear evidence of the 
present of PBC; however, there was no evidence of post-
transfusion viral hepatitis documented in the medical record.  
Thus, there was no evidence that any service-related 
abnormality contributed to the cause of death in the veteran.


Analysis

The Board recognizes that the issue of service connection for 
the cause of the veteran's death has already been decided by 
the RO and is not before us in the present appeal; however, a 
brief summary of the law pertaining to such cases is included 
in the analysis, since the present matter involves an 
assertion that disability incurred in a VA medical facility 
caused the death of the veteran.

The surviving spouse of a veteran whose death was caused by a 
service-connected disability may be entitled to benefits.  38 
U.S.C.A. § 1310.  Death is deemed to have been caused by a 
service-connected disability when the evidence establishes 
that a service-connected disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, alone or jointly with 
another disorder, was the underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b). In 
determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, disability compensation or dependency and 
indemnity compensation may be awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. § 3.358(b)(1), 
(2).  Regulations also provide that the additional disability 
or death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation. 38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would, in fact, be 
administered. 38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994). Accordingly, in March 1995, VA published an interim 
rule amending 38 C.F.R. § 3.358 to conform to the case law.  
The amendment was made effective from November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995). The interim rule was later adopted as 
a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  That 
amendment applies to claims filed on or after October 1, 
1997.  See 38 U.S.C.A. § 1151(a)(A)(B) (West Supp. 1997); 
VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the appellant's claim for benefits under 38 U.S.C.A. § 
1151 was received in March 1996, prior to the effective date 
of the legislative amendment to 38 U.S.C.A. § 1151, the 1997 
statutory amendment does not apply.  Accordingly, this claim 
was initially adjudicated by the RO, and has been reviewed by 
the Board, under the Gardner interpretation of 38 U.S.C.A. 
§ 1151 and the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, if the applicable statutory and regulatory criteria are 
otherwise met, this claim could be granted without evidence 
of either fault by VA or an intervening event not reasonably 
foreseeable.

While the issue has been considered by the RO under the 
Gardner interpretation as well as the amendment that came 
into effect on October 1, 19997, the Board will consider it 
only under the criteria in effect consistent with Gardner, 
for the reasons stated above.  

The appellant's claim of entitlement to DIC benefits is based 
on medical treatment the veteran received during a VA 
hospitalization from March to April 1969.  Her primary 
contention is that during an operative procedure the veteran 
underwent, he received a blood transfusion and was, thus, 
infected with hepatitis that led to cirrhosis and his 
eventual death. 

When a claim for DIC benefits is premised on VA treatment, 
the Board's analysis is two-tiered.  The principal concern is 
whether any additional disability resulted from VA treatment 
(if it did not represent natural progress of the disorders, 
was not merely coincidental with the treatment, and was not a 
necessary consequence of the treatment) and, if so, whether 
such disability caused or contributed in a substantial way to 
cause the veteran's death.

Based on the medical records, the evidence does not support a 
finding that the veteran suffered any additional disability 
in the form or hepatitis or PBC as a result of an April 1969 
hernia operation at a VA facility.  In fact, nothing out of 
the ordinary appears to have occurred during the procedure.  
The veteran tolerated the procedure nicely and there no 
postoperative problems.  

With regard to contention that the veteran had a blood 
transfusion during the operation that led to the transmission 
of hepatitis, the evidence does not support such a finding.  
There is no mention of a blood transfusion in the records, 
and based on information contained in the operative report 
there would have been no need for one.  The report stated 
that there was no excessive bleeding during the procedure and 
that blood loss was approximately 50 cc, which amounts to 
less than two tablespoons.  These facts were also pointed out 
by Dr. Strader and Dr. Dufour in their statements.  While 
some persons who are infected with hepatitis C (non-A, non-B 
hepatitis) as the result of a blood transfusion may 
eventually develop cirrhosis, both physicians stated that 
there was no evidence to support a finding that the veteran 
had post-transfusion viral hepatitis.  Dr. Dufour also 
pointed out that the veteran's treating physician for PBC, 
Dr. Seeff, did not mention post-transfusion hepatitis or 
hepatitis C nor did he test for the disease.

The Board notes that one VA records dated in 1989 indicated 
the veteran had a history of hepatitis after a blood 
transfusion in 1986 while other records dated in 1989 
indicated that 1968 was the year of the blood transfusion.  
While this information was recorded as part of the history of 
the veteran's PBC and suggests PBC was due to hepatitis that 
was contracted during a 1968 blood transfusion, this 
information is not reliable and has little probative value 
for several reasons.  First, there is no evidence that the 
veteran had surgery in 1968 at a VA facility and the 
appellant has not made any contentions to that effect.  
Secondly, this information was recorded merely as part of the 
medical history and therefore the source for such information 
is unclear.  The source, apparently, was not VA records since 
there are no VA medical records in 1968 that indicate the 
veteran had a blood transfusion.  In addition, its 
reliability is lacking as there are clear inconsistencies 
among the records.  The year of the blood transfusion was 
recorded as having taken place in 1968 and 1986 and, as 
noted, there is no evidence of a transfusion in 1968 at a VA 
facility.  Thirdly, even if the records were intended to 
reflect the blood transfusion was during the 1969 hernia 
operation, the operative records clearly show that a 
transfusion was not needed.

The appellant's representative also raised another theory 
that the veteran could have contracted hepatitis as a result 
of the anesthesia used during the 1969 hernia operation.  The 
operative report showed that Halothane was used to 
anesthetize the veteran during the surgery.  According to a 
section in The Merck Manual that was submitted by the 
appellant, Halothane or related agents may also produce 
postoperative hepatitis.  The Merck Manual also stated that 
the anesthesia should be suspected if hepatitis develops 
within ten days, especially if preceded by unexpected fever.  
It this case, it is unlikely that the anesthesia produced 
hepatitis because the medical records indicated there were no 
postoperative problems.  Furthermore, as previously stated, 
Dr. Dufour found no data to support a diagnosis of post-
transfusion hepatitis.

The Board is aware that the appellant requested an advisory 
opinion by a panel of experts in the field; however, the 
Board finds that that the credentials of Dr. Strader and Dr. 
Dufour were sufficient to offer informed opinions.  

In sum, the Board finds that there is insufficient evidence 
to warrant a finding that the veteran suffered additional 
disability as a result of a 1969 hernia operation.  In the 
absence of additional disability, there can be no finding 
that VA treatment caused or contributed in a substantial way 
to cause the veteran's death.


ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 is denied.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

